COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR EXTENSION OF TIME

Appellate case name:         LG Chem America, Inc. and LG Chem, Ltd. v. Tommy
                             Morgan

Appellate case number:       01-19-00665-CV

Trial court case number:     100728-CV

Trial court:                 239th District Court of Brazoria County

       Appellants, LG Chem America, Inc. and LG Chem, Ltd., filed motions for rehearing
and for en banc reconsideration of the Court’s December 15, 2020 opinion. The Court
requested a response to appellants’ motions from appellee, Tommy Morgan, by May 25,
2021.
        Appellee has filed an unopposed motion to extend time until June 25, 2021, to file
a response. The Court grants appellee’s unopposed motion to extend time. Appellee shall
file a response to appellants’ motions for rehearing and for en banc reconsideration, if any,
no later than June 25, 2021.
       It is so ORDERED.


Judge’s signature:    /s/ Julie Countiss
                      Acting individually     Acting for the Court



Date: June 3, 2021